Citation Nr: 1019469	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-13 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether clear and unmistakable error (CUE) was committed in 
an August 1984 rating decision.  



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to 
December 1983. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2007 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Wichita, Kansas, (hereinafter RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

REMAND

The Veteran's attorney has contended that a remand of this 
case is necessary because the RO failed to address questions 
raised by him in correspondence in either the January 2007 
rating decision or the March 2008 statement of the case.  It 
is essentially contended by the Veteran's attorney that 
consideration of the issues of law raised by him in the first 
instance by the Board, and not the RO, would be tantamount to 
a denial of due process to the Veteran, as it would deprive 
the Veteran of an initial adjudication of his claim by the RO 
prior to consideration by the Board.  

Review of the January 2007 rating decision and the March 2008 
statement of the case reveals that the RO has not fully 
addressed the matters raised by the attorney.  Therefore, 
given the request of the Veteran's attorney to remand the 
case and in order to ensure due process to the Veteran, the 
Board concludes that this case must be remanded to the RO for 
the initial consideration of the attorney's questions as 
directed below.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  

Accordingly, the case is REMANDED for the following action:

The RO is, to the extent the Veteran's 
claim remains denied, complete a 
supplemental statement of the case that 
specially reflects answers to or 
consideration of the following questions:

1)  Was a claim for a total disability 
rating for compensation based on 
individual unemployability (TDIU) 
reasonably raised by the record prior to 
the August 1984 rating decision, and if 
so, did such a TDIU claim remain pending?  

2)  Did the August 1984 rating decision 
fail to consider whether a TDIU was 
warranted on an extraschedular basis 
under 38 C.F.R. § 3.340(a), and if so, 
did such failure represent CUE? 

3)  If it is determined that the August 
1984 rating decision did consider a claim 
for TDIU, did the failure of the RO to 
notify the Veteran that such 
consideration took place, claimed by the 
Veteran's attorney to have been required 
under 38 C.F.R. § 3.103(b)(1), represent 
CUE?  

The Veteran and his attorney must be 
provided with the supplemental statement 
of the case and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


